937 F.2d 623
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Johnnie EVERAGE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 91-3133.
United States Court of Appeals, Federal Circuit.
June 14, 1991.

Before RICH, MICHEL and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Johnnie Everage (Everage) appeals from the July 5, 1990 Initial Decision of the Administrative Judge (AJ) in Docket No. CH07529010436, which became the final decision of the Merit Systems Protection Board (Board) when it denied review on December 4, 1990.  We affirm.

OPINION

2
The AJ concluded that Everage had not met his burden of showing good cause for the thirteen-month-plus delay in filing his appeal with the Board.  More specifically, the AJ found that Everage had failed to adequately explain why his sixth-grade-level reading ability prevented him from understanding the significance of the Board's twenty-day filing deadline, which information Everage concedes was set forth in the agency's notice of removal.


3
We do not find the AJ's decision to be arbitrary, capricious, an abuse of discretion, contrary to law, or unsupported by substantial evidence.  5 USC 7703(c).  Everage has not cited any legal authority for the proposition that a sixth-grade reading ability should excuse noncompliance with Board rules.  Even assuming that were the case, reading difficulty can not serve to excuse the period of delay between approximately January 31, 1990, when Everage retained legal counsel, and the May 4, 1990 filing date of his appeal.